Citation Nr: 0411655	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  93-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty which was characterized as 
being honorable or under honorable conditions from September 
1966 to September 1969 and from July 1970 to May 1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1990 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's 
applications to reopen his previously denied claim of 
entitlement to service connection for a chronic skin disorder 
for failure to submit new and material evidence.  The case 
was remanded for evidentiary and procedural development in 
August 1995 and again in October 1998.  In an October 2002 
decision the Board determined that new and material evidence 
had been submitted with respect to this issue and reopened 
the claims for a de novo review on the merits.  

After reopening the aforementioned claims, the Board 
undertook additional development of the aforementioned issue 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)) 
which was then in effect.  Specifically, pursuant to the 
Board's development memorandum dated in October 2002, the 
veteran was scheduled for a dermatological examination so 
that a nexus opinion could be obtained in order to determine 
the relationship, if any, between his claimed skin disorder 
and his period of military service.  The examination was 
conducted in March 2003 and the report of this examination 
was associated with the claims file.  Thereafter, the claims 
file was returned to the Board in May 2003.

During the course of this appeal, however, the case of 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), was 
decided by the United States Court of Appeals for the Federal 
Circuit (hereinafter "the Federal Circuit").  In its 
decision, the Federal Circuit determined that regulation 38 
C.F.R. § 19.9(a)(2) was invalid because it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (i.e., the RO) 
for initial consideration of the evidence and without having 
to obtain the appellant's waiver, contrary to controlling 
statutes.  To comply with the decision of the Federal 
Circuit, the Board remanded the case to the RO in June 2003 
for development in order to circumvent commission of any 
procedural defects.  The Board also ordered that the RO 
obtain an addendum from the physician who conducted the 
dermatological examination in March 2003 to clarify several 
questions regarding the etiologies of his skin diagnoses.  
These  developments were duly carried out by the RO and 
thereafter, in a December 2003 rating decision/Supplemental 
Statement of the Case, the RO reviewed all the new evidence 
obtained and confirmed the denial of the claim for service 
connection for a chronic skin disorder.  The case was 
returned to the Board in February 2004 and the veteran now 
continues his appeal.

The file includes a March 2004 statement from the veteran's 
representative indicating that the veteran also claims 
entitlement to an increased (compensable) rating for 
bilateral hearing loss.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's current dermatological disorders, tinea pedis, 
seborrheic keratosis, seborrheic dermatitis and prurigo, did 
not have their onset during service and are not the result of 
a disease or injury he had in service.


CONCLUSION OF LAW

The veteran's current dermatological diagnoses of tinea 
pedis, seborrheic keratosis, seborrheic dermatitis and 
prurigo were not incurred in active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 State. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).
 
The veteran filed an application to reopen his previously 
denied claim for service connection for a chronic skin 
disorder in April 1990.  The RO decided this claim before the 
enactment of the VCAA in a rating decision dated June 1990 in 
which the veteran was denied the benefit sought on appeal.  
Notwithstanding that the claim has since then been reopened 
for a de novo review on the merits by Board decision of 
October 2002, there remains a procedural irregularity in the 
development of the claim in that the veteran was not provided 
with the information required under VCAA until April 2002, 
years after the initial RO decision.  However, as a result of 
the ongoing development of the claim since April 1990, this 
unavoidable procedural irregularity did not result in 
prejudice to the claimant.  The veteran was, in fact, 
provided with the information required under VCAA, and he had 
an opportunity to respond to the notices before the claim was 
re-adjudicated by the RO on the merits in December 2003.  
 
In April 2002, the RO sent the veteran a letter addressing 
the VCAA in which it provided the veteran with an explanation 
of how VA would assist him in obtaining necessary information 
and evidence.  However, as noted above, there was a 
procedural irregularity.  The notice letter was issued long 
after the RO initially decided the case.  Both 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require that 
information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.

In this case, such opportunity to be heard was provided to 
the claimant.  Subsequent to the letter of April 2002, 
development of the claim continued for more than a year.  In 
that period, for example, the veteran was provided with a VA 
examination in March 2003, in which a medical nexus opinion 
addressing the issue on appeal was been obtained and 
associated with the evidence.  In addition, an addendum to 
the report of the March 2003 examination was obtained and 
added to the record in July 2003.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Although the veteran had 
opportunity in this period to supplement the record, he did 
not identify any additional, relevant evidence that has not 
otherwise been requested or obtained.  We note that in a 
March 2004 brief on appeal, the veteran's representative 
acknowledged that following the most recent Board remand of 
June 2003, the veteran had been contacted by VA and provided 
with the opportunity to submit any additional evidence he 
felt was relevant to his claim.  The representative 
thereafter did not present any statement indicating 
dissatisfaction with the evidentiary development that had 
been undertaken by VA, nor has the veteran submitted any 
statement indicating that there was additional pertinent 
evidence that needed to be obtained.   In December 2003, more 
than a year after the VCAA letter, the RO reviewed the 
evidence, re-adjudicated the claim, and sent the claimant a 
Supplemental Statement of the Case.  Thus, the veteran had 
ample opportunity to be heard after he received notice.

With regard to the specific content of the VCAA letter of 
April 2002, it is noteworthy that the letter included a 
section explaining what the evidence needed to show to 
establish entitlement to the benefit.  In this section, there 
was an explanation of the need for evidence of a disease or 
injury in service, evidence of a current disability, and 
evidence of a relationship between the disease or injury in 
service and the current disability.  The veteran was also 
told to provide information about any existing medical 
reports.  Thus, the veteran was told what evidence and 
information were needed to substantiate the claim.

The letter of April 2002 also explained to the veteran that 
VA would attempt to get evidence for him, if he would provide 
information about medical care providers and send an 
authorization for release of information to VA.  Thus, the 
letter of April 2002 explained what portion of the required 
evidence and information the veteran needed to provide and 
what portion would be obtained by VA. 

Finally, the letter of April 2002 included a general 
statement telling the veteran that he could help with the 
claim by telling VA about any evidence he wanted VA to 
obtain, and a general statement telling the veteran that he 
should send information describing relevant evidence or the 
evidence itself directly to VA.

Based on the content of the VCAA letter of April 2002, along 
with the many years of development of the claim, the veteran 
has been thus duly notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  At this point, there is no 
reasonable possibility that further development would aid in 
substantiating the claim.  For this reason a remand for 
further development is not required to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service personnel records show that during his 
periods of service he was deployed only stateside and in 
Western Europe.  His military occupational specialties during 
service all involved the mechanical repair and maintenance of 
wheeled and tracked motor vehicles.

The veteran's service medical records show that on pre-
induction examination in July 1966 his skin was normal and he 
denied having any history of skin diseases on his medical 
history questionnaire.  The same findings were obtained on 
clinical examination and inquiries about his medical history 
which were conducted in May 1969 in preparation for his 
separation from his first period of service and on 
examination in May 1974 as he separated from his second 
period of service.  His service medical records are not 
significant for showing diagnosis and treatment for any 
chronic skin disorders during either period of active duty.

Post-service private and VA medical records show that the 
veteran began receiving treatment for recurrent skin 
complaints in 1986.  The report of a VA examination conducted 
in November 1986 shows that the veteran had a small area of 
rash on his chin which was diagnosed with eczema.    

A November 1999 VA treatment reports shows that the veteran 
complained of a skin rash affecting his face and chin for 
approximately the past 3 - 4 years.

At an April 2000 RO hearing, the veteran testified that he 
had a chronic skin rash condition affecting his left cheek 
and back that he had since service.  According to his 
testimony, he received an unspecified topical medication to 
treat his skin while in service and that his skin condition 
persisted since leaving service but did not start to become 
really problematic until approximately four years ago.

A January 2000 VA dermatological treatment report shows that 
the veteran was diagnosed with seborrheic dermatitis and 
prurigo.  A VA dermatological report dated June 2000 shows 
diagnoses of seborrheic dermatitis and actinic keratosis.  

The transcript of a July 2002 video conference hearing shows 
that the veteran and his spouse presented oral testimony 
which stated, in pertinent part, that he believed that his 
direct physical contact with various lubricants, solvents, 
fuels and other automotive fluids related to his duties as an 
engine mechanic in service caused him to develop a chronic 
dermatological disorder manifested by generalized dry patches 
of skin all over his body.  He reported that he was issued an 
unidentified medicated cream to apply to his skin after 
working with these chemicals during service.  He also 
admitted that his outbreaks of skin problems resulting from 
his work with engines were never recorded in his service 
medical records.

The report of a March 2003 dermatological examination 
conducted by Dr. A.V. on behalf of VA shows that the veteran 
was noted to have kerototic lesions over his legs, arms, back 
and scalp and a medical history of seborrheic dermatitis.  
The pertinent diagnoses were tinea pedis, seborrheic 
keratosis, prurigo and seborrheic dermatitis.  Dr. A.V. 
remarked in her examination report that the veteran's 
seborrheic keratoses were benign and that they represented a 
common occurrence in people as they aged.  Subsequently, in a 
July 2002 addendum, Dr. A.V. reported that she had reviewed 
the veteran's pertinent medical history contained in his 
claims file.  She expressed the opinion that the veteran's 
tinea pedis was a fungal infection which was unrelated to his 
exposure to chemicals and lubricants used in the automotive 
maintenance industry.  Dr. A.V. also stated that the 
veteran's seborrheic keratoses represented benign growths 
common to people aged 40 years and above and were not caused 
or aggravated by exposure to chemicals and lubricants used in 
the automotive maintenance industry.  The dermatologist also 
remarked that the veteran's seborrheic dermatitis was not 
directly related to his exposure to automotive chemicals and 
lubricants, although exposure to such chemicals could 
aggravate it.  Lastly, Dr. A.V. stated that the veteran's 
prurigo was a secondary lesion brought on by a primary 
process such as folliculitis or dermatitis, and that 
folliculitis and dermatitis (which were not present at this 
examination) may be possibly related to exposure to chemicals 
used in the automotive maintenance industry.



Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2003).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any skin problems treated in service will 
permit service connection for a chronic skin disorder, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

Based on our review of the pertinent medical evidence, we 
conclude that service connection is not warranted for a 
chronic skin disorder.  The veteran's service records show 
that he did not serve or around the area of Southeast Asia or 
Vietnam such that he may be entitled to certain regulatory 
presumptions of service connection for dermatological 
diseases based on exposure to chemical defoliants used in 
Southeast Asia.  (See 38 C.F.R. § 3.307, 3.309 (2003).)  The 
veteran's service medical records show normal findings on 
examination of his skin and no indication of any onset of a 
chronic skin diagnosis throughout his periods of active 
military service.  Following his separation from his final 
period of active duty in May 1974, the record does not show a 
diagnosis of a skin disorder until the VA examination of 
November 1986, when he was diagnosed with a small area of 
eczema on his chin over 12 years following his discharge.  
His subsequent dermatological diagnoses of tinea pedis, 
seborrheic keratosis, prurigo and seborrheic dermatitis have 
been conclusively disassociated from his in-service exposure 
to automotive industry chemicals by the objective medical 
evidence.  In this regard, we note that dermatologist Dr. A. 
V. stated that the tinea pedis and seborrheic dermatitis were 
unrelated to the veteran's exposure to chemicals and 
lubricants used in the automotive maintenance industry and 
that seborrheic keratoses represented benign growths common 
to people aged 40 years and above and were not caused or 
aggravated by exposure to industrial chemicals and 
lubricants.  The veteran's prurigo was deemed to be a 
secondary lesion brought on by a primary process such as 
folliculitis or dermatitis, but we observe that the veteran's 
service medical records show no diagnoses of folliculitis or 
dermatitis during active duty to which the prurigo could be 
linked.  

To the extent that the veteran asserts that there exists a 
link between his dermatological diagnoses and his military 
service based on his own knowledge of medicine, as the 
evidence establishes that he is not a medical professional 
who possesses the expertise to comment upon medical 
observations or make medical diagnoses, his opinions as to 
the etiology of his skin disabilities are not entitled to any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Therefore, in view of the foregoing discussion, we find that 
the evidence presents no objective nexus between the 
veteran's current dermatological diagnoses and his periods of 
active duty, such that his claim of entitlement to service 
connection for a chronic skin disorder may be allowed.  His 
appeal is thus denied.  Because the evidence in this case is 
not approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a chronic skin disorder is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




